PER CURIAM:
On June 10, 1987, the claimant was operating his 1986 Saab vehicle in a northwesterly direction on Route 45/1, Jefferson County. The vehicle struck a "rock formation" in the road. Claimant seeks $75.55. This amount represents the cost of a replacement tire.
The claimant testified that at the time of the accident, he was travelling at approximately 30 miles per hour at 7:45 a.m. He was proceeding to work. The weather was good. These rocks were located on the berm, or "false shoulder" of the road. The rock which claimant's vehicle struck was approximately two inches from the blacktop surface of the road. It was protruding approximately six inches above the surface of the road through the blacktop. Vegetation covered the rock. Claimant travels this route daily. He had not made any complaints concerning this hazard to respondent.
■ The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be found liable for the damages incurred, proof of notice, either actual or constructive, of the defect in question must be shown. As there was no such evidence presented, the claim must be denied.
Claim disallowed.